DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 10,110,741 B1 to Cohen et al. (hereinafter “Cohen”) in view of GB 2 455 505 A to Pearce.
Regarding claim 1, Cohen discloses a method for handling unwanted telephone calls through a branching node, the method comprising:
intercepting a call request for a call from a terminal device of a calling party to a terminal device of a called party (column 7, lines 37-62; a calling party 110 is one who initiates a call to an intended called party 130);
establishing a connection through the branching node via two different communication channels, a first communication channel being with the terminal device of the called party (column 3, lines 20-37 and column 7, lines 37-62; a phone network switch is a device with network nodes on a phone network which acts as a hub to send and/or receive phone calls); and a second communication channel being with a call recorder (column 3, lines 20-37; a call recording mechanism recording audio of the phone calls);
duplicating media data between the terminal device of the calling party and the terminal device of the called party such that one data stream is directed towards a receiving device of the media data and a second data stream is directed towards the call recorder (column 3, lines 20-37; a call recording mechanism recording audio of the phone calls and separate audio (also referred to as a “separate audio file” for audio of called parties to the phone calls is stored for at least some of the phone calls);
recording the call via the call recorder until the call is completed (column 6, lines 1-19 and column 7, lines 37-62; received in step 310 may be recorded from beginning to end, the audio discarded if the call is completed successfully (meaning, it is recorded until step 340 of connecting to the called party, or it is recorded until disconnected entirely from the telecommunications switch); and
when the call is determined as being unwanted based on analysis of the digital information, handling the call in accordance with the classification of the call (column 2, lines 1-21 and column 5, line 66 through column 6, line 19; if the call is unwanted (as determined either automatically at step 330 or by positive identification of the called party at step 345), then the call is recorded at step 360. The recording may be used in order to obtain an audio signature or audio for recognizing future calls from such a caller, in order to identify an instruction from the calling party to the called party, or in order to create a database of phone calls for playing to future calls).
However, Cohen does not teach sending the recorded call in a form of a media file to an automatic speech recognizer; converting, via the automatic speech recognizer, the media file to digital information suitable for analysis.
In the same field of endeavor, Pearce discloses sending the recorded call in a form of a media file to an automatic speech recognizer; converting, via the automatic speech recognizer, the media file to digital information suitable for analysis (page 28, lines 18 -32; speech recognition may be used to generate a number of keywords which are used in the message. The signature server 403 can then determine whether the voice message belongs to an excluded category. For example, the derived keywords may he matched to a keyword description of excluded categories and if a sufficiently close match is found).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Cohen’s teaching with a feature of sending the recorded call in a form of a media file to an automatic speech recognizer; converting, via the automatic speech recognizer, the media file to digital information suitable for analysis as taught by Pearce in order to determine whether the call belongs to the excluded category such as unwanted calls (page 18, lines 24-26;Pearce).

Regarding claim 2, Cohen discloses the method of claim 1, wherein the converting of the call recording into digital information comprises:
splitting the media data into fragments; performing, for each fragment, a series of transformations to obtain coefficients describing frequency characteristics of the fragment; and for each fragment, based on the obtained coefficients, determining with a certain probability a part of a phoneme to which the fragment belongs (column 3, lines 20-37 and column 7, line 63 through column 8, line 3; a call recording mechanism recording audio of the phone calls. Separate audio (also referred to as a “separate audio file” for audio of called parties to the phone calls is stored for at least some of the phone calls).

Regarding claim 3, Cohen discloses the method of claim 2, wherein the automatic speech recognizer is additionally trained on a corpus of pre-selected texts to recognize sequences of probable phonemes (column 2, lines 1-23; When there are multiple audio recordings to choose from, one is chosen based on trial and error or overlapping of voice signatures/audio/text transcript (using a speech to text recognition engine, in real-time) or otherwise between the two calls).

Regarding claim 4, Cohen discloses the method of claim 3, wherein the automatic speech recognizer is further trained to restore unrecognized words based on meaning, context and statistics (column 7, lines 37-62; call is determined to be a telemarketing call, meaning that it is an unwanted call which is not on the list of callers pre-approved by the called party 130. As such, the call is recorded by a call recording mechanism of the switch at step 180 and the recording or audio signature is sent to the storage device 140).

Regarding claim 5, Cohen discloses the method of claim 4, wherein the automatic speech recognizer determines a most likely sequence of words based on context and statistics, the recognized sequences of probable phonemes and the restored unrecognized words (column 8, lines 4-37; When conducting a database lookup from the storage device 140 in making the determination of a call being “wanted,” the call is connected to the called party in step 160. From there, the called party 130 may decide, or realize, that the call is from a telemarketer or other unwanted party. The called party 130 then gives an “unwanted” instruction to the intermediate switch 120 in step 170. This instruction may be sent in the form of a stated phrase (such as “wow, tell me more”), entered code on the telephone keypad, or code provided by an alternative route (button on a soft phone [computer emulation of a phone] or specific button on a specialized phone).

Regarding claim 6, Cohen discloses the method of claim 1, wherein the call is determined as being unwanted when the call is initiated by the calling party to carry out at least one of: a fraud; an obtaining of confidential information; and making a spam call  (column 8, lines 4-37; When conducting a database lookup from the storage device 140 in making the determination of a call being “wanted,” the call is connected to the called party in step 160. From there, the called party 130 may decide, or realize, that the call is from a telemarketer or other unwanted party. The called party 130 then gives an “unwanted” instruction to the intermediate switch 120 in step 170. This instruction may be sent in the form of a stated phrase (such as “wow, tell me more”), entered code on the telephone keypad, or code provided by an alternative route (button on a soft phone [computer emulation of a phone] or specific button on a specialized phone).

Regarding claim 7, Cohen discloses the method of claim 1, wherein when the call is determined as being unwanted based on analysis of the digital information:
notifying a user about the interception of the call; receiving feedback from the user on whether the classification of the call as being unwanted was correct; and further training a classification model based on the received feedback (column 8, lines 4-37; When conducting a database lookup from the storage device 140 in making the determination of a call being “wanted,” the call is connected to the called party in step 160. From there, the called party 130 may decide, or realize, that the call is from a telemarketer or other unwanted party. The called party 130 then gives an “unwanted” instruction to the intermediate switch 120 in step 170. This instruction may be sent in the form of a stated phrase (such as “wow, tell me more”), entered code on the telephone keypad, or code provided by an alternative route (button on a soft phone [computer emulation of a phone] or specific button on a specialized phone).

Claim 8-14 are a system claims correspond to method claims 1-7. Therefore, claim 8-14 has been analyzed and rejected based on method claims 1-7.

Claim 15-21 are a non-transitory computer readable medium claims correspond to method claims 1-7. Therefore, claim 15-21 has been analyzed and rejected based on method claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653